424 F.2d 543
UNITED STATES FIDELITY AND GUARANTY COMPANY, Plaintiff-Appellant,v.Jackie HORTON and Peggy L. Horton, his wife, and William R.Delp, Defendants-Appellees.
No. 27289.
United States Court of Appeals, Fifth Circuit.
April 17, 1970, As Corrected May 7, 1970.

Charles Cook Howell, Jr., Charles Cook Howell, III, J. Edwin Gay, Jacksonville, Fla., for plaintiff-appellant.
David R. Lewis, Jacksonville, Fla., for defendants-appellees.
Before TUTTLE, WISDOM and BELL, Circuit Judges.
TUTTLE, Circuit Judge:


1
It now appearing that the judgment in favor of the Hortons has been affirmed by the Supreme Court of Florida and it appearing that the Appellant United States Fidelity and Guaranty Company has fully paid that judgment; and


2
It further appearing that Delp's judgment here appealed from by United States Fidelity and Guaranty Company was based on allegations by Delp to the effect that a judgment has been entered against him, whereas it should have been discharged by payment from United States Fidelity and Guaranty Company, now, therefore, it is


3
Ordered that the case is remanded to the District Court with instructions that the District Court reduce the judgment in favor of Delp by the sum of $12,633.63.  Appellees are entitled to a fee for services performed by their counsel in this appeal.  The trial court, upon the return of the case to that court, will determine the proper fee to be adjudged in this matter.